In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-769V
                                          UNPUBLISHED


    YANIRIS GONZALEZ,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: December 2, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On May 23, 2019, Yaniris Gonzalez filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries related to
vaccine administration (SIRVA) as a result of an influenza (flu) vaccine received on
October 20, 2016. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On August 26, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On December 1, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $105,000.00 for pain
and suffering and $4,997.27 to satisfy the State of New York Medicaid lien. Proffer at 1.
In the Proffer, Respondent represented that Petitioner agrees with the proffered award.

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following compensation:

    1. A lump sum payment of $105,000.00, in the form of a check payable to
       Petitioner, Yaniris Gonzalez.

    2. A lump sum payment of $4,997.27, representing compensation for
       satisfaction of a Medicaid lien, payable jointly to Petitioner and New York
       City Human Resources Administration, and mailed to:

                                           New York City
                                 Human Resources Administration
                                  Division of Liens and Recovery
                                         P.O. Box 414799
                                     Boston, MA 02241-4799

      This amount represents compensation for all damages that would be available
under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
YANIRIS GONZALEZ,                   )
                                    )   No. 19-769V ECF
            Petitioner,             )
                                    )
      v.                            )   Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                       PROFFER ON AWARD OF COMPENSATION

      On August 24, 2020, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34, that is, a shoulder injury related to

vaccine administration (“SIRVA”), as defined in the Vaccine Injury Table. Accordingly, on

August 26, 2020, the Chief Special Master issued a Ruling on Entitlement.

I.    Compensation for Vaccine Injury-Related Items

       A. Pain and Suffering

      Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $105,000.00 for pain and suffering, in the form of a check payable to petitioner.

Petitioner agrees.

       B. Medicaid Lien
       Respondent proffers that petitioner should be awarded funds to satisfy the State of New

York Medicaid lien in the amount of $4,997.27, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of New York may have against

any individual as a result of any Medicaid payments the State of New York has made to or on
behalf of petitioner from the date of her eligibility for benefits through the date of judgment in

this case as a result of her alleged vaccine-related injury suffered on or about October 20, 2016,

under Title XIX of the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

               The parties recommend that compensation provided to petitioner should be made

through two lump sum payments described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following: 1

       A. A lump sum payment of $105,000.00 in the form of a check payable to petitioner;
          and

       B. A lump sum payment of $4,997.27, representing compensation for satisfaction of the
          State of New York Medicaid lien, in the form of a check payable jointly to petitioner
          and:

                                         New York City
                                Human Resources Administration
                                 Division of Liens and Recovery
                                        P.O. Box 414799
                                    Boston, MA 02241-4799

       Petitioner agrees to endorse the check to the New York City Human Resources

Administration for satisfaction of the Medicaid lien.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                        Respectfully submitted,

                                                        BRIAN M. BOYNTON
                                                        Acting Assistant Attorney General



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                  2
                             C. SALVATORE D’ALESSIO
                             Acting Director
                             Torts Branch, Civil Division

                             HEATHER L. PEARLMAN
                             Deputy Director
                             Torts Branch, Civil Division

                             LARA A. ENGLUND
                             Assistant Director
                             Torts Branch, Civil Division

                             /s/ Alexis B. Babcock
                             ALEXIS B. BABCOCK
                             Assistant Director
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146 Benjamin Franklin Station
                             Washington D.C. 20044-0146
                             Tel: (202) 616-7678
                             Email: alexis.babcock@usdoj.gov

Date: December 1, 2021




                         3